Title: From Thomas Jefferson to Richard Claiborne, 18 January 1781
From: Jefferson, Thomas
To: Claiborne, Richard



Sir
Richmond January 18. 1781.

It being necessary to collect at Hoods as large a number of boats as possible to transport men and horses across the river as occasion may require, you are hereby authorized to impress all the boats on this and Chickahominy river except only one to be left at each ferry and except also such boats as from particular circumstances of which you are to Judge in your discretion it woud be attended with very peculiar distress to take. Care shoud be taken to distinguish every man’s boat oars &c. and when no longer wanted for the public you will see that they be returned, taking receipts for them. I am, sir, Your very humble servant,

T.J.

